DETAILED ACTION
This communication is a Final Action in response to correspondence filed on April 25, 2022. Claims 1-3, 7, 8, 10, 12, and 13 have been amended. Claims 4 and 15 have been cancelled. Claims 1-3, 5-14, and 16 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the one or more partition column sets” in lines 12 and 13 of the claim. It is unclear whether this limitation refers to “one or more partition column sets,” recited by claim 1, line 5, “one or more partition column sets,” recited by claim 1, line 6. Examiner assumes that the limitation refers to “one or more partition column sets,” recited by claim 1, line 5. Examiner suggests revising claim 1, line 12 and claim 1, line 14 to recite “the one or more partition column sets present in the selected partition.”
Claim 2 recites the limitation "the columns" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising claim 2, line 6 to recite “the one or more columns.”
Claim 3 recites the limitation "the formed partition column sets" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising claim 3, line 3 to recite “the formed one or more partition column sets.”
Claim 5 recites the limitation "the partition column sets" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising claim 5, line 4 to recite “the one or more partition column sets.”
Claim 7 recites the limitation "the columns" in lines 11-12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising claim 7, lines 11-12 to recite “the one or more columns.”
Claim 13 recites the limitation "the columns" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising claim 13, line 5 to recite “the one or more columns.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morkel et al. (US Patent No. 10,346,434) in view of Pederson et al. (US Publication No. 2012/0166402).

As to claim 1, Morkel teaches a method for processing a query by an apparatus for processing the query, the method comprising:
when the query [read/write] is input and partitions are present in a data table, selecting a partition corresponding to the input query (see e.g., col. 7, line 25-col. 8, line 15 for the database including one or more materialization nodes 167, such as 167A-167C, at each of which at least a subset of the database contents are materialized, each materialization node including a respective data store 131 (e.g., data stores 131A-131C) and a corresponding data store manager (DSM) 130 (e.g., DSMs 130A-130C) implemented at one or more computing devices, at least one object Obj1 of the database (such as a table) being divided into partitions Obj1.P1, Obj1.P2 and Obj1.P3 stored at data stores 131A, 131B and 131C respectively, the database comprising numerous data objects, some of which (such as Obj1) may be partitioned in accordance with partitioning policies 195 determined at and/or stored by a materialization scalability manager 194, the scalability policy for a given object such as a table, for example, indicating the technique to be used to map various subsets of the object's data (e.g., various rows or columns of the table) to different partitions such as Obj1.P1, Obj1.P2 or Obj1.P3, the partitioning policies being used by the transaction submitting components, for example, to determine, during transaction request preparation, the particular materialization node to which a read operation directed to a particular subset of a data object such as Obj1 is to be directed, and write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 12, lines 40-56 for FIG. 2 illustrating examples of partitioning a table of a multi-data-store database horizontally based on values of primary key attributes, col. 35, lines 3-17 for a given write applier WA1 determining the partitioning policy applicable to it, WA1 being responsible for processing the committed transaction entries of a journal of the storage system in sequence number order, at least some of which may indicate one or more writes, and during the processing, a particular journal entry JE being examined by WA1, col. 35, lines 18-29 for the values of one or more attributes indicated in JE being examined to determine the partition(s) to which the writes of JE belong, , e.g., from a materialized version of a journal schema which may be stored at the materialization node MN1 with which the write applier is affiliated, col. 35, lines 30-51 for the write applier WA1 then determining whether the partition(s) identified for the JE writes are among the partitions stored/materialized at MN1  and if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s). When a read or write directed to a partitioned data table is input, a partition corresponding to the read or write is selected. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partitions to be present in the data table, then selecting a partition corresponding to the input query is not required by the broadest reasonable interpretation.);
when one or more partition column sets [subset of attributes] are present in the selected partition, selecting one or more partition column sets corresponding to the input query (see e.g., col. 13, lines 37-59 for in at least some databases, a given table such as Table2 comprising a very large number of attributes or columns, and not all the attributes having to be materialized at every data store to meet the needs of various applications using the database and according to vertical partitioning policy 395's partition definitions, at least four partitions with different combinations of Table2 attributes being defined, col. 13, line 60 – col. 14, line 3 for FIG. 4 illustrating an example of a hybrid partitioning policy involving both horizontal and vertical partitioning, and col. 14, lines 4-23 for conceptually, hybrid partitioning being thought of as being implemented in two steps—for example, a horizontal partitioning step 451 followed by vertical a vertical partitioning step 452 and the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions. When subsets of attributes are present in the selected partition, a subset of attributes corresponding to the read or write is selected. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partition column sets to be present in the selected partition, then selecting one or more partition column sets corresponding to the input query is not required by the broadest reasonable interpretation.); and
processing the query for the selected one or more partition column sets (see e.g., col. 7, line 25-col. 8, line 15 for write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 35, lines 30-51 for if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s), and col. 14, lines 4-23 for the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions. The read or write for the selected subset of attributes is processed. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partition column sets to be present in the selected partition, then processing a query for one or more partition column sets is not required by the broadest reasonable interpretation.).
Morkel does not specifically disclose wherein the selecting of one or more partition column sets corresponding to the input query includes analyzing a conditional clause of the input query; and selecting one partition column set of the one or more partition column sets is based on a result of the analysis when the one or more partition column sets are formed for the selected partition. However, Pederson teaches wherein
the selecting of one or more partition column sets [subsets of columns] corresponding to the input query includes
analyzing a conditional clause of the input query; and 
selecting one partition column set of the one or more partition column sets is based on a result of the analysis when the one or more partition column sets are formed for the selected partition (see e.g., [0025] for specifying which columns are stored in separate partitions or grouped in one partition and [0026] for this allowing fast and efficient access to a subset of columns that are needed for evaluating predicates and projection (currently, entire rows must be read to apply column predicates and project columns). Predicates are condition expressions. The predicates are analyzed to select the appropriate subset of columns.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel wherein the selecting of one or more partition column sets corresponding to the input query includes analyzing a conditional clause of the input query; and selecting one partition column set of the one or more partition column sets is based on a result of the analysis when the one or more partition column sets are formed for the selected partition, as taught by Pederson, for the benefit of allowing fast and efficient access (see e.g., Pederson, [0026]).

As to claim 2, the limitations of parent claim 1 have been discussed above. Morkel teaches 
when the data table is divided into one or more horizontal partitions, the one or more partition column sets are data structures in which a column set obtained by grouping one or more columns configuring the data table for each of the horizontal partitions is stored in a cache table (see e.g., col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes and col. 12, lines 16-36 for types of data stores comprising instances of a distributed cache. When the table is divided into horizontal partitions, the subsets of attributes are data structures in which a set of attributes obtained by grouping attributes configuring the table for each of the horizontal partitions is stored in a table, which may be stored in cache. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partitions to be present in the data table, then obtaining partition column sets for the horizontal partitions is not required by the broadest reasonable interpretation.).
Morkel does not specifically disclose wherein the grouping is based on frequency of use of the columns. However, Pederson teaches
wherein the grouping is based on frequency of use of the columns (see e.g., [0093] for the partition manager partitioning a database table into a first partition for a particular row of the database table and into a second partition for a particular column of the database table and both horizontal and vertical partitioning being achieved, [0094] for the partition manager permitting an expression to be dynamically evaluated to custom define the first partition and the second partition, [0095] for the partition manager identifying the particular row as a grouping of multiple rows from the database table, [0096] for the partition manager identifying the particular column as a grouping of multiple columns from the database table, and [0099] for the first and second partitions being those aspects of the database table that are frequently used. The grouping of multiple columns from the database table is based on frequent use.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel wherein the grouping is based on frequency of use of the columns, as taught by Pederson, for the benefit of allowing fast and efficient access (see e.g., Pederson, [0026]).

As to claim 5, the limitations of parent claim 1 have been discussed above. Morkel teaches 
when the partitions are not present in the data table, processing the query for the data table (see e.g., col. 26, lines 18-33 for FIG. 13 illustrating the snapshot creation process for an un-partitioned database, col. 27, lines 27-67 for the set of journal entries to be considered for inclusion in a snapshot containing only entries corresponding to record modifications, and col. 29, lines 24-39 for the entries of compact snapshot 1322B being applied to data store 1330C. Record modifications are processed for a database when partitions are not present in the database. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partitions to be absent from the data table, then processing the query for the data table is not required by the broadest reasonable interpretation.); and
when the partition column sets are not present in the selected partition, processing the query for the selected partition (see e.g., col. 7, line 25-col. 8, line 15 for write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 12, lines 40-56 for FIG. 2 illustrating examples of partitioning a table of a multi-data-store database horizontally based on values of primary key attributes, col. 13, lines 25-36 for the partitioning policies 295 being described as “horizontal” because all the attributes of a given row of Table1 (e.g., AttributeA-AttributeF) may be mapped to the same materialization node, and col. 35, lines 30-51 for if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s).  The read or write is processed for the horizontal partition when the subsets of attributes are not present in the horizontal partition. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partition column sets to be absent from the selected partition, then processing the query for the selected partition is not required by the broadest reasonable interpretation.). 

As to claim 6, the limitations of parent claim 1 have been discussed above. Morkel teaches wherein:
the apparatus for processing the query is a distribute query processing engine [transaction submitting component] (see e.g., col. 7, line 25-col. 8, line 15 for the database including one or more materialization nodes 167, such as 167A-167C, at each of which at least a subset of the database contents are materialized, each materialization node including a respective data store 131 (e.g., data stores 131A-131C) and a corresponding data store manager (DSM) 130 (e.g., DSMs 130A-130C) implemented at one or more computing devices, at least one object Obj1 of the database (such as a table) being divided into partitions Obj1.P1, Obj1.P2 and Obj1.P3 stored at data stores 131A, 131B and 131C respectively, the database comprising numerous data objects, some of which (such as Obj1) may be partitioned in accordance with partitioning policies 195 determined at and/or stored by a materialization scalability manager 194, the scalability policy for a given object such as a table, for example, indicating the technique to be used to map various subsets of the object's data (e.g., various rows or columns of the table) to different partitions such as Obj1.P1, Obj1.P2 or Obj1.P3, and the partitioning policies being used by the transaction submitting components, for example, to determine, during transaction request preparation, the particular materialization node to which a read operation directed to a particular subset of a data object such as Obj1 is to be directed. The transaction submitting component determines which materialization node, of a plurality of distributed materialization nodes, a read is directed to and prepares the transaction request accordingly.).

As to claim 12, Morkel teaches an apparatus [write applier] for processing a query [write]; the apparatus comprising:
a processor configured to, in response to receiving the query, (see e.g., col. 35, lines 3-17 for FIG. 18 being a flow diagram illustrating aspects of operations that may be performed at a write applier of a multi-data-store storage system at which partitioning policies are implemented, write applier WA1 being responsible for processing the committed transaction entries of a journal of the storage system in sequence number order, at least some of which may indicate one or more writes and during the processing, and a particular journal entry JE being examined (element 1804) by WA1. The write applier receives a write request from the journal and performs other operations to process the write request.),
select a horizontal partition corresponding to the received query among horizontal partitions of a data table (see e.g., col. 7, line 25-col. 8, line 15 for the database including one or more materialization nodes 167, such as 167A-167C, at each of which at least a subset of the database contents are materialized, each materialization node including a respective data store 131 (e.g., data stores 131A-131C) and a corresponding data store manager (DSM) 130 (e.g., DSMs 130A-130C) implemented at one or more computing devices, at least one object Obj1 of the database (such as a table) being divided into partitions Obj1.P1, Obj1.P2 and Obj1.P3 stored at data stores 131A, 131B and 131C respectively, the database comprising numerous data objects, some of which (such as Obj1) may be partitioned in accordance with partitioning policies 195 determined at and/or stored by a materialization scalability manager 194, the scalability policy for a given object such as a table, for example, indicating the technique to be used to map various subsets of the object's data (e.g., various rows or columns of the table) to different partitions such as Obj1.P1, Obj1.P2 or Obj1.P3, and write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 12, lines 40-56 for FIG. 2 illustrating examples of partitioning a table of a multi-data-store database horizontally based on values of primary key attributes, col. 35, lines 18-29 for the values of one or more attributes indicated in JE being examined to determine the partition(s) to which the writes of JE belong, , e.g., from a materialized version of a journal schema which may be stored at the materialization node MN1 with which the write applier is affiliated, and col. 35, lines 30-51 for the write applier WA1 then determining whether the partition(s) identified for the JE writes are among the partitions stored/materialized at MN1 and if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s). When a write directed to a partitioned data table is input, a horizontal partition corresponding to the write is selected.), 
select, from among partition column sets of the horizontal partitions, one or more partition column sets [subset of attributes] corresponding to the received query when the one or more partition column sets are present in the selected horizontal partition (see e.g., col. 13, lines 37-59 for in at least some databases, a given table such as Table2 comprising a very large number of attributes or columns, and not all the attributes having to be materialized at every data store to meet the needs of various applications using the database and according to vertical partitioning policy 395's partition definitions, at least four partitions with different combinations of Table2 attributes being defined, col. 13, line 60 – col. 14, line 3 for FIG. 4 illustrating an example of a hybrid partitioning policy involving both horizontal and vertical partitioning, and col. 14, lines 4-23 for conceptually, hybrid partitioning being thought of as being implemented in two steps—for example, a horizontal partitioning step 451 followed by vertical a vertical partitioning step 452 and the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions. When subsets of attributes are present in the selected horizontal partition, a subset of attributes corresponding to the write is selected.), and
process the query for the one or more selected partition column sets (see e.g., col. 7, line 25-col. 8, line 15 for write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 35, lines 30-51 for if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s), and col. 14, lines 4-23 for the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions. The write for the selected subset of attributes is processed.).
Morkel does not specifically disclose wherein the processor is configured to analyze a condition clause of the received query and to select one partition column set of the one or more partition column sets based on a result of the analysis when the one or more partition column sets are formed for the selected partition. However, Pederson teaches wherein
the processor is configured to analyze a condition clause of the received query and to select one partition column set of the one or more partition column sets [subsets of columns] based on a result of the analysis when the one or more partition column sets are formed for the selected partition (see e.g., [0025] for specifying which columns are stored in separate partitions or grouped in one partition and [0026] for this allowing fast and efficient access to a subset of columns that are needed for evaluating predicates and projection (currently, entire rows must be read to apply column predicates and project columns). Predicates are condition expressions. The predicates are analyzed to select the appropriate subset of columns.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel wherein the processor is configured to analyze a condition clause of the received query and to select one partition column set of the one or more partition column sets based on a result of the analysis when the one or more partition column sets are formed for the selected partition, as taught by Pederson, for the benefit of allowing fast and efficient access (see e.g., Pederson, [0026]).

As to claim 13, the limitations of parent claim 12 have been discussed above. Morkel teaches wherein:
the partition column sets are data structures in which a column set obtained by grouping one or more columns configuring the data table for each of the horizontal partitions is stored in a cache table (see e.g., col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes and col. 12, lines 16-36 for types of data stores comprising instances of a distributed cache. When the table is divided into horizontal partitions, the subsets of attributes are data structures in which a set of attributes obtained by grouping attributes configuring the table for each of the horizontal partitions is stored in a table, which may be stored in cache.).
Morkel does not specifically disclose wherein the grouping is based on frequency of use of the columns. However, Pederson teaches
wherein the grouping is based on frequency of use of the columns (see e.g., [0093] for the partition manager partitioning a database table into a first partition for a particular row of the database table and into a second partition for a particular column of the database table and both horizontal and vertical partitioning being achieved, [0094] for the partition manager permitting an expression to be dynamically evaluated to custom define the first partition and the second partition, [0095] for the partition manager identifying the particular row as a grouping of multiple rows from the database table, [0096] for the partition manager identifying the particular column as a grouping of multiple columns from the database table, and [0099] for the first and second partitions being those aspects of the database table that are frequently used. The grouping of multiple columns from the database table is based on frequent use.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel wherein the grouping is based on frequency of use of the columns, as taught by Pederson, for the benefit of allowing fast and efficient access (see e.g., Pederson, [0026]).

As to claim 16, the limitations of parent claim 12 have been discussed above. Morkel teaches wherein:
data blocks corresponding to the horizontal partitions and data blocks corresponding to the partition column sets are distributed and stored in a plurality of nodes [materialization nodes and journal] of a distribute file system (see e.g., col. 4, lines 31-44 for each write applier examining all the journal entries sequentially in some embodiments, and using the partitioning policy to select a subset of written data (indicated in the committed transaction entries of the journal) to be propagated to a given partition of a data object stored at a materialization node, col. 7, line 25-col. 8, line 15 for the database including one or more materialization nodes 167, such as 167A-167C, at each of which at least a subset of the database contents are materialized, each materialization node including a respective data store 131 (e.g., data stores 131A-131C) and a corresponding data store manager (DSM) 130 (e.g., DSMs 130A-130C) implemented at one or more computing devices, at least one object Obj1 of the database (such as a table) being divided into partitions Obj1.P1, Obj1.P2 and Obj1.P3 stored at data stores 131A, 131B and 131C respectively, the database comprising numerous data objects, some of which (such as Obj1) may be partitioned in accordance with partitioning policies 195 determined at and/or stored by a materialization scalability manager 194, the scalability policy for a given object such as a table, for example, indicating the technique to be used to map various subsets of the object's data (e.g., various rows or columns of the table) to different partitions such as Obj1.P1, Obj1.P2 or Obj1.P3, and write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node and col. 12, lines 16-36 for data stores comprising network-accessible block storage services and file system services. Data blocks corresponding to partitions are distributed in a journal and a plurality of materialization nodes of a distribute file system.), and
the apparatus for processing the query processes the query by reading the data blocks corresponding to the partition column sets of the horizontal partition corresponding to the received query (see e.g., col. 7, line 25-col. 8, line 15 for write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 14, lines 4-23 for the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions, col. 35, lines 3-17 for a given write applier WA1 determining the partitioning policy applicable to it, WA1 being responsible for processing the committed transaction entries of a journal of the storage system in sequence number order, at least some of which may indicate one or more writes, and during the processing, a particular journal entry JE being examined by WA1, col. 35, lines 18-29 for the values of one or more attributes indicated in JE being examined to determine the partition(s) to which the writes of JE belong, , e.g., from a materialized version of a journal schema which may be stored at the materialization node MN1 with which the write applier is affiliated, and col. 35, lines 30-51 for the write applier WA1 then determining whether the partition(s) identified for the JE writes are among the partitions stored/materialized at MN1 and if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s). The write applier processes the write by reading, from the journal, the write data corresponding to the attribute sets of the horizontal partition corresponding to the write.).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morkel et al. (US Patent No. 10,346,434) in view of Pederson et al. (US Publication No. 2012/0166402) as applied to claims 1, 2, 5, 6, 12, 13, and 16 above, and further in view of Agrawal et al. (NPL entitled “Integrating Vertical and Horizontal Partitioning into Automated Physical Database Design, dated June 13-18, 2004).

As to claim 3, the limitations of parent claim 1 have been discussed above. Morkel teaches wherein:
the one or more partition column sets are selectively formed for each of the partitions of the data table (see e.g., col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes. Attribute sets are selectively formed for each of the horizontal partitions of the partitioned table.).
Mokel in view of Pederson does not specifically disclose wherein: a number of the formed partition column sets and a kind of columns forming the partition column sets are different for each of the partitions. However, Agrawal teaches wherein:
a number of the formed partition column sets [sub-tables] and a kind of columns forming the partition column sets are different for each of the partitions [hash partitions] (see e.g., p. 360, section 2.1 for vertical partitioning of a table T splitting it into two or more tables (which we refer to as sub-tables), each of which contains a subset of the columns in T, p. 361, section 2.1 for in hash partitioning, the partition number for a given row being generated by applying a system defined hash function on all columns in a specified set of partitioning column(s) of the object, p. 361, definition 1 for a physical design structure being defined as an object and its associated partitioning method and denoting a physical design structure by (O,P,C) where O is an object, P is a partitioning method and C is the ordered set of columns of O on which P is applied, and p. 361, Example 2 for in Definition 1, the object O itself being a sub-table (i.e., a vertical partition of an original table) and this allowing us to consider the benefits of vertical and horizontal partitioning. Different hash partitions belong to different numbers of sub-tables. Different hash partitions belong to different sub-tables comprising different kinds of columns.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel in view of Pederson wherein: a number of the formed partition column sets and a kind of columns forming the partition column sets are different for each of the partitions, as taught by Agrawal, for the benefit of reducing the cost of accessing and processing data (see e.g., Agrawal, p. 359, Introduction).

As to claim 14, the limitations of parent claim 12 have been discussed above. Morkel teaches wherein:
one or more partition column sets are selectively formed for each of the partitions of the data table (see e.g., col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes. Attribute sets are selectively formed for each of the horizontal partitions of the partitioned table.).
Morkel in view of Pederson does not specifically disclose wherein: the number of formed partition column sets and the kind of columns forming the partition column sets are different for each of the partitions. However, Agrawal teaches wherein:
the number of formed partition column sets [sub-tables] and the kind of columns forming the partition column sets are different for each of the partitions [hash partitions] (see e.g., p. 360, section 2.1 for vertical partitioning of a table T splitting it into two or more tables (which we refer to as sub-tables), each of which contains a subset of the columns in T, p. 361, section 2.1 for in hash partitioning, the partition number for a given row being generated by applying a system defined hash function on all columns in a specified set of partitioning column(s) of the object, p. 361, definition 1 for a physical design structure being defined as an object and its associated partitioning method and denoting a physical design structure by (O,P,C) where O is an object, P is a partitioning method and C is the ordered set of columns of O on which P is applied, and p. 361, Example 2 for in Definition 1, the object O itself being a sub-table (i.e., a vertical partition of an original table) and this allowing us to consider the benefits of vertical and horizontal partitioning. Different hash partitions belong to different numbers of sub-tables. Different hash partitions belong to different sub-tables comprising different kinds of columns.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel in view of Pederson wherein: the number of formed partition column sets and the kind of columns forming the partition column sets are different for each of the partitions, as taught by Agrawal, for the benefit of reducing the cost of accessing and processing data (see e.g., Agrawal, p. 359, Introduction).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morkel et al. (US Patent No. 10,346,434) in view of Agrawal et al. (NPL entitled “Integrating Vertical and Horizontal Partitioning into Automated Physical Database Design, dated June 13-18, 2004).

As to claim 7, Morkel teaches a method for configuring a column set for processing a query, the method comprising:
divide a data table into a plurality of horizontal partitions (see e.g., col. 12, lines 40-56 for FIG. 2 illustrating examples of partitioning a table of a multi-data-store database horizontally based on values of primary key attributes); and
selectively configuring one or more partition column sets [subset of attributes] obtained by grouping one or more columns configuring the data table, for each of the horizontal partition (see e.g., col. 13, lines 37-59 for in at least some databases, a given table such as Table2 comprising a very large number of attributes or columns, and not all the attributes having to be materialized at every data store to meet the needs of various applications using the database and according to vertical partitioning policy 395's partition definitions, at least four partitions with different combinations of Table2 attributes being defined, col. 13, line 60 – col. 14, line 3 for FIG. 4 illustrating an example of a hybrid partitioning policy involving both horizontal and vertical partitioning, col. 14, lines 4-23 for conceptually, hybrid partitioning being thought of as being implemented in two steps—for example, a horizontal partitioning step 451 followed by vertical a vertical partitioning step 452 and the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions, and col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes. Subsets of attributes obtained by grouping one or more columns configuring the data table are selectively configured for each horizontal partition.).
Morkel does not specifically disclose analyzing a workload of the query to divide a data table into a plurality of horizontal partitions; and selectively configuring one or more partition column sets, based on a result of the analysis of the workload of the query; wherein the analyzing includes selecting candidate horizontal partitions from among the horizontal partitions; and configuring candidate partition column sets based on frequency of use of the columns. However, Agrawal teaches
analyzing a workload of the query to divide a data table into a plurality of horizontal partitions (see e.g., p. 361, section 2.1 for a range partitioning method being defined by a tuple (c, V) where c is a column type and V is an ordered sequence of values from the domain of c and partitioning table T into 3 partitions, one per range defined by the sequence of dates, p. 361-362, section 2.3 for considering a query with the WHERE clause Age < 30 and Salary > 50K, if neither condition by itself is very selective, e.g., each selects 20% of records, partitioning on Age and Salary Column(s) not being very useful, however, if the conjunction of their selectivities is small, e.g., 5%,, an index on salary, range partitioned on the Age column, benefiting the query significantly, and p. 362, section 2.3 for carefully picking boundary values of the range partitioning to be useful for overall workload rather than just for a few queries.); and
selectively configuring one or more partition column sets, based on a result of the analysis of the workload of the query (see e.g., p. 361, example 2 for the physical design structure representing the table hash partitioned into 4 partitions on a column, p. 362, section 3 for the combinatorial explosion in the number of physical design structures that must be considered being a result of the large number of column-groups (i.e., sets of columns) that are, in principle, relevant for the workload, a pre-processing step eliminating from further consideration a large number of column-groups that can at best have only a marginal impact on the quality of the final solution, the output of this step being a set of “interesting column groups” for the workload, the interesting column-groups identified forming the basis for the physical design structures considered, the Candidate Selection step selecting for each query in the workload (i.e., one query at a time), a set of very good configurations for that query in a cost-based manner by consulting the query optimizer component of the database system, and a physical design structure that is part of the selected configurations of one or more queries in the workload being referred to as a candidate, and p. 263, section 3 for taking as input the candidates and producing a physical database design. Column sets are eliminated and grouped based on analysis of the workload.);
wherein 
the analyzing includes 
selecting candidate horizontal partitions from among the horizontal partitions (see e.g., p. 361, Section 2.1 for a hash partitioning method being defined by a tuple (C,n), where C is a set of column types, and n is the number of partitions, a range partitioning method being defined by a tuple (c,V), where c is a column type, and V is an ordered sequence of values from the domain of c, a physical design structure being defined as an object and its associated partitioning method, denoting a physical design structure by (O, P, C) where O is an object (heap, index, materialized view), P is a partitioning method, and C is the ordered set of columns of O on which P is applied, and a configuration being a valid set of physical design structures, i.e., a set of physical design structures that can be realized in a database and p. 362, Section 3 for the Candidate Selection step selecting for each query in the workload (i.e., one query at a time), a set of very good configurations for that query in a cost-based manner by consulting the query optimizer component of the database system and a physical design structure that is part of the selected configurations of one or more queries in the workload being referred to as a candidate. Physical design structures, which include horizontal partitions, are selected as candidates.); and 
configuring candidate partition column sets based on frequency of use of the columns (see e.g., the matrix on p. 363 and p. 363, Example 3 for considering a workload of queries/updates Q1, . . . Q10 that reference table T (A, B, C, D), a cell in the above matrix containing 1 if the query references that column, 0 otherwise, for simplicity assuming that all query have cost of 1 unit, supposing the specified threshold f=0.2, then the interesting column groups for the workload being {A}, {B}, {C}, {A,B}, {A,C}, {B,C} and {A, B, C} with respective CG-Cost of 1.0, 0.3, 0.9, 0.3, 0.9, 0.2, 0.2, and for Q3, only needing to consider physical design structures on the above 7 column-groups rather than the 15 column-groups that are syntactically relevant for Q3, since {D} and all column-groups containing D are not interesting. Interesting column groups are based on how frequently the grouped columns are used by queries.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel to analyze a workload of the query to divide a data table into a plurality of horizontal partitions; and selectively configure one or more partition column sets, based on a result of the analysis of the workload of the query, as taught by Agrawal, for the benefit of reducing the cost of accessing and processing data (see e.g., Agrawal, p. 359, Introduction).

As to claim 8, the limitations of parent claim 7 have been discussed above. Morkel does not specifically disclose wherein: a number of formed partition column sets is different for each of the horizontal partitions. However, Agrawal teaches wherein:
a number of formed partition column sets [sub-tables] is different for each of the horizontal partitions [hash partitions] (see e.g., p. 360, section 2.1 for vertical partitioning of a table T splitting it into two or more tables (which we refer to as sub-tables), each of which contains a subset of the columns in T, p. 361, section 2.1 for in hash partitioning, the partition number for a given row being generated by applying a system defined hash function on all columns in a specified set of partitioning column(s) of the object, p. 361, definition 1 for a physical design structure being defined as an object and its associated partitioning method and denoting a physical design structure by (O,P,C) where O is an object, P is a partitioning method and C is the ordered set of columns of O on which P is applied, and p. 361, Example 2 for in Definition 1, the object O itself being a sub-table (i.e., a vertical partition of an original table) and this allowing us to consider the benefits of vertical and horizontal partitioning. Different hash partitions belong to different numbers of sub-tables.) .
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel wherein: a number of formed partition column sets is different for each of the horizontal partitions, as taught by Agrawal, for the benefit of reducing the cost of accessing and processing data (see e.g., Agrawal, p. 359, Introduction).

As to claim 9, the limitations of parent claim 7 have been discussed above. Morkel does not specifically disclose wherein: the kind of columns configuring the partition column sets is different for each of the horizontal partitions. However, Agrawal teaches wherein:
the kind of columns configuring the partition column sets [sub-tables] is different for each of the horizontal partitions [hash partitions] (see e.g., p. 360, section 2.1 for vertical partitioning of a table T splitting it into two or more tables (which we refer to as sub-tables), each of which contains a subset of the columns in T, p. 361, section 2.1 for in hash partitioning, the partition number for a given row being generated by applying a system defined hash function on all columns in a specified set of partitioning column(s) of the object, p. 361, definition 1 for a physical design structure being defined as an object and its associated partitioning method and denoting a physical design structure by (O,P,C) where O is an object, P is a partitioning method and C is the ordered set of columns of O on which P is applied, and p. 361, Example 2 for in Definition 1, the object O itself being a sub-table (i.e., a vertical partition of an original table) and this allowing us to consider the benefits of vertical and horizontal partitioning. Different hash partitions belong to different sub-tables comprising different kinds of columns.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel wherein: the kind of columns configuring the partition column sets is different for each of the horizontal partitions, as taught by Agrawal, for the benefit of reducing the cost of accessing and processing data (see e.g., Agrawal, p. 359, Introduction).

As to claim 10, the limitations of parent claim 7 have been discussed above. Morkel teaches wherein:
the configuring of the one or more partition column sets includes storing the partition column sets in a cache table (see e.g., col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes and col. 12, lines 16-36 for types of data stores comprising instances of a distributed cache. The vertical partitions are stored in cache.).

As to claim 11, the limitations of parent claim 7 have been discussed above. Morkel teaches wherein:
the configuring of the one or more partition column sets further includes:
integrating at least two partition column sets of a plurality of partition column sets for one or more horizontal partitions when the plurality of partition column sets are formed for each of the horizontal partitions (see e.g., col. 18, lines 17-26 for a client 720 submitting partition modification requests 732, e.g., requests to merge previously-generated partitions, in response to such a request 732, the control plane components initiating the required configuration operations (e.g., modifying the metadata used by write appliers to select the writes to be propagated to a given partition, establishing new materialization nodes, and the like), and a modification acknowledgement message 734 being transmitted to the client 720 after the requested changes have been made. Partitions are merged.).

Response to Amendment
The objection to the drawings has been withdrawn in light of Applicant’s amendments to said drawings.
The objection to the specification has been withdrawn in light of Applicant’s amendments to said specification.
The objection to claims 2, 10, and 13 has been withdrawn in light of Applicant’s amendments to said claims.
The 35 U.S.C. 112(a) rejection of claims 12-16 has been withdrawn in light of Applicant’s amendments to independent claim 12 and cancellation of claim 15.
The 35 U.S.C. 112(b) rejection of claims 4, 12, and 14-16 has been withdrawn in light of Applicant’s amendments to independent claim 12 and cancellation of claims 4 and 15.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
On pages 12- 13 of Applicant’s Response, Applicant argues:

Claims 1, 2, 5, 6, 12, 13 and 16 are rejected under 35 U.S.C. § 102(b) as being anticipated by Morkel et al. (U.S. 10,346,434) ("Morkel"). Withdrawal of the rejection is respectfully requested for at least the reason that the cited reference fails to disclose each and every element as claimed. 
Amended claim 1 recites
 
A method for processing a query by an apparatus for processing the query, the method comprising: 
when the query is input and partitions are present in a data table, selecting a partition corresponding to the input query; 
when one or more partition column sets are present in the selected partition, selecting one or more partition column sets corresponding to the input query; and 
processing the query for the selected one or more partition column sets; 
wherein 
the selecting of one or more partition column sets corresponding to the input query includes 
analyzing a conditional clause of the input query; and 
selecting one partition column set of the one or more partition column sets is based on a result of the analysis when the one or more partition column sets are formed for the selected partition. 

Morkel fails to disclose the above. In particular, for example, Morkel is silent concerning "the selecting of one or more partition column sets corresponding to the input query includes analyzing a conditional clause of the input query; and selecting one partition column set of the one or more partition column sets is based on a result of the analysis when the one or more partition column sets are formed for the selected partition." The foregoing corresponds to claim 4. In rejecting claim 4, the Action (page 29) correctly notes that Morkel and Agrawal are deficient, but cites pars. [0025] and [0026] of Pederson for claim 4. 
However, Pederson is likewise deficient. Cited pars. [0024] and [0025] of Pederson are set forth below: 
[0025] Other syntax variations to specify which columns are stored in separate partitions or grouped in one partition are possible, such as shown below by grouping columns in the definition list of a CREATE TABLE statement. 
[0026] This allows fast and efficient access to a subset of columns that are needed for evaluating predicates and projection (currently, entire rows must be read to apply column predicates and project columns). A CP table also allows for optimization and compression opportunities (e.g., fewer row headers, run length compression, etc.). 
The above only describes a way of grouping columns and is silent concerning at least, for example, the above-noted subject matter of amended claim 1. 
Amended independent claim 12 is amended correspondingly to claim 1 and therefore even in combination, Morkel, Agrawal and Pederson also fail to support the rejection of independent claim 12. The references further fail to support the rejection of claims 2, 5, 6, 13 and 16 dependent on one of claims 1 or 12 for at least the reasons discussed in connection with claims 1 and 12.

Examiner respectfully disagrees with Applicant’s arguments. Pederson discloses the amended subject matter of independent claims 1 and 12. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” (see MPEP § 2123(I)). Pederson recites that grouping columns “allows fast and efficient access to a subset of columns that are needed for evaluating predicates.” Accordingly, Pederson teaches grouping a subset of columns based on an analysis of the grouped subset being needed for evaluating predicates, which are conditional expressions. For example, if a conditional clause operates on a particular subset of columns, the particular subset of columns would be grouped together in order to quickly and efficiently evaluate the conditional clause, and other columns not operated upon by the conditional clause, would not be included in the group. Therefore, Pederson teaches analyzing a conditional clause to select a partition column set. 

On page 14 of Applicant’s arguments, Applicant argues:

Turning now to independent claim 7, amended claim 7 recites 

A method for configuring a column set for processing a query, the method comprising: 
analyzing a workload of the query to divide a data table into a plurality of horizontal partitions; and 
selectively configuring one or more partition column sets obtained by grouping one or more columns configuring the data table, based on a result of the analysis of the workload of the query for each of the horizontal partitions; 
wherein 
the analyzing includes 
selecting candidate horizontal partitions from among the horizontal partitions, and 
configuring candidate partition column sets based on frequency of use of the columns.
 
The cited references fail to disclose or suggest the above. In particular, for example, the references are silent concerning the recited "wherein the analyzing includes selecting candidate horizontal partitions from among the horizontal partitions, and configuring candidate partition column sets based on frequency of use of the columns." 
In view of the above, the cited references fail to support the rejection of independent 
claim 7 as amended, and further fail to support the rejection of claims 8-11 dependent on claim 7 for at least the reasons discussed in connection with claim 7.

Examiner respectfully disagrees with Applicant’s arguments. Agrawal sufficiently teaches "wherein the analyzing includes selecting candidate horizontal partitions from among the horizontal partitions, and configuring candidate partition column sets based on frequency of use of the columns." “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” (see MPEP § 2123(I)). The recitations of Agrawal corresponding to the claim limitations at issue are detailed in the above claim mappings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bhide et al. (US Publication No. 2009/0144303) for “Block 306 includes a step of frequent column estimation. For a given workload, a QRM (query reference matrix) is constructed. Using the QRM, candidate columns are selected based on the frequency of occurrence of columns in RANGE, IN, BETWEEN, GROUP BY, ORDER BY, WHERE (equality, for example, REGION=`NW` and inequality, for example, month&lt;=`April`) predicates of the workload. For each table, the top 3 columns are selected, based on the frequency of occurrence of the column in any of the above-specified predicates” (see [0026]). Applicant’s published specification recites “[t]he query column sets are those obtained by grouping and storing columns which are frequently used in clauses such as WHERE, HAVING, and GROUPBY in the query in the data table” (see [0038]).

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




7-3-2022
/DARA J GLASSER/Examiner, Art Unit 2161     






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161